PER CURIAM.
The appellant pleaded no contest to three charges of possession of illegal drugs and drug paraphernalia, reserving the issue of the trial court’s denial of her motion to suppress. She then appealed her conviction as well as the imposition of certain costs and a condition of her probation. We affirm the denial of the motion to suppress without further discussion. The state concedes error on the costs and probation condition issues.
The trial court erred by imposing certain discretionary costs in the written order on costs without either pronouncing them or citing statutory authority for them at the sentencing hearing. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Thus, we strike from the written order the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), the $50 cost imposed pursuant to section 939.01, and the public defender’s fee of $625 imposed pursuant to section 27.56.
The trial court also erred by requiring a special condition of probation that the appellant pay for drug and alcohol evaluation without first giving her notice and an opportunity to object at the sentencing hearing. Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995). We, therefore, strike this requirement from the order of probation.
Convictions and sentence affirmed except as noted above.
PATTERSON, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.